               Case 5:18-cr-00258-EJD Document 515 Filed 09/18/20 Page 1 of 3




 1 ADAM A. REEVES (NYBN 2363877)
   Attorney for the United States,
 2 Acting Under Authority Conferred By 28 U.S.C. § 515

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   JEFF SCHENK (CABN 234355)
 5 JOHN C. BOSTIC (CABN 264367)
   ROBERT S. LEACH (CABN 196191)
 6 VANESSA BAEHR-JONES (CABN 281715)
   Assistant United States Attorneys
 7
          150 Almaden Boulevard, Suite 900
 8        San Jose, California 95113
          Telephone: (408) 535-5061
 9        Fax: (408) 535-5066
          Robert.Leach@usdoj.gov
10
   Attorneys for United States of America
11
                                   UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                          SAN JOSE DIVISION
14

15   UNITED STATES OF AMERICA,                       )   Case No. 18-CR-00258 EJD
                                                     )
16           Plaintiff,                              )   ADMINISTRATIVE MOTION TO FILE
                                                     )   PORTIONS OF DOCUMENTS UNDER SEAL
17      v.                                           )   AND [PROPOSED] ORDER
                                                     )
18   ELIZABETH HOLMES and RAMESH                     )
     “SUNNY” BALWANI,                                )
19                                                   )
             Defendants.                             )
20                                                   )

21                         NOTICE OF MOTION AND ADMINISTRATIVE MOTION
22           Pursuant to Local Rule of Criminal Procedure 56-1, the United States respectfully moves for an
23 order permitting the filing under seal of unredacted versions of the following documents:

24             1    UNITED STATES’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                    SECOND AND THIRD SUPERSEDING INDICTMENTS BASED ON PRE-
25                  INDICTMENT DELAY
26             2    SEPTEMBER 18, 2020 DECLARATION OF AUSA ROBERT S. LEACH IN
                    SUPPORT OF UNITED STATES’ OPPOSITION TO DEFENDANTS’ MOTION TO
27                  DISMISS SECOND AND THIRD SUPERSEDING INDICTMENTS BASED ON PRE-
                    INDICTMENT DELAY
28

     ADMIN MOT. & [PROPOSED] ORDER
     CASE NO. 18-258 EJD                             1
             Case 5:18-cr-00258-EJD Document 515 Filed 09/18/20 Page 2 of 3




 1            3      EXHIBIT C TO SEPTEMBER 18, 2020 DECLARATION OF AUSA ROBERT S.
                     LEACH IN SUPPORT OF UNITED STATES’ OPPOSITION TO DEFENDANTS’
 2                   MOTION TO DISMISS SECOND AND THIRD SUPERSEDING INDICTMENTS
                     BASED ON PRE-INDICTMENT DELAY
 3
              4      EXHIBIT D TO SEPTEMBER 18, 2020 DECLARATION OF AUSA ROBERT S.
 4                   LEACH IN SUPPORT OF UNITED STATES’ OPPOSITION TO DEFENDANTS’
                     MOTION TO DISMISS SECOND AND THIRD SUPERSEDING INDICTMENTS
 5                   BASED ON PRE-INDICTMENT DELAY

 6

 7 Sealing is appropriate because the opposition and the declaration refer to and/or attach documents that

 8 are themselves sealed. Redacted versions omitting references to the sealed documents are being

 9 publicly filed.
10          For these reasons, the government submits there is good cause to grant sealing.
11 DATED: September 18, 2020                                    Respectfully submitted,
12                                                              ADAM A. REEVES
                                                                Attorney for the United States,
13                                                              Acting Under Authority Conferred By 28
                                                                U.S.C. § 515
14
                                                                       /s/
15                                                              ________________________
                                                                ROBERT S. LEACH
16                                                              Assistant United States Attorney
17

18

19

20

21

22

23

24

25

26

27

28

     ADMIN MOT. & [PROPOSED] ORDER
     CASE NO. 18-258 EJD                            2
             Case 5:18-cr-00258-EJD Document 515 Filed 09/18/20 Page 3 of 3




 1                                        [PROPOSED] ORDER

 2         The Court, having considered the government’s Administrative Motion, hereby GRANTS the

 3 motion and ORDERS that unredacted versions of the following documents shall be filed under seal:

 4           1   UNITED STATES’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                 SECOND AND THIRD SUPERSEDING INDICTMENTS BASED ON PRE-
 5               INDICTMENT DELAY
 6           2   SEPTEMBER 18, 2020 DECLARATION OF AUSA ROBERT S. LEACH IN
                 SUPPORT OF UNITED STATES’ OPPOSITION TO DEFENDANTS’ MOTION TO
 7               DISMISS SECOND AND THIRD SUPERSEDING INDICTMENTS BASED ON PRE-
                 INDICTMENT DELAY
 8           3   EXHIBIT C TO SEPTEMBER 18, 2020 DECLARATION OF AUSA ROBERT S.
                 LEACH IN SUPPORT OF UNITED STATES’ OPPOSITION TO DEFENDANTS’
 9               MOTION TO DISMISS SECOND AND THIRD SUPERSEDING INDICTMENTS
                 BASED ON PRE-INDICTMENT DELAY
10
             4   EXHIBIT D TO SEPTEMBER 18, 2020 DECLARATION OF AUSA ROBERT S.
11               LEACH IN SUPPORT OF UNITED STATES’ OPPOSITION TO DEFENDANTS’
                 MOTION TO DISMISS SECOND AND THIRD SUPERSEDING INDICTMENTS
12               BASED ON PRE-INDICTMENT DELAY

13
           IT IS SO ORDERED.
14
     Dated: _____________________
15
                                               ___________________________________
16                                             THE HONORABLE EDWARD J. DAVILA
                                               UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

     ADMIN MOT. & [PROPOSED] ORDER
     CASE NO. 18-258 EJD                          3
